United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL SEA
SYSTEMS COMMAND, NAVAL UNDERSEA
WARFARE CENTER, Keyport, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0820
Issued: April 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On March 7, 2018 appellant filed a timely appeal from a December 18, 2017 merit decision
and a February 21, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish bilateral
hearing loss in the performance of duty as alleged; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 21, 2017 appellant, then an 80-year-old retired electrical engineer, filed an
occupational disease claim (Form CA-2) alleging that he developed gradual and progressive
bilateral hearing loss due to noise exposure. He noted that he first became aware of the condition
and its relationship to his federal employment on January 1, 1994. The employing establishment
noted that appellant had retired effective September 30, 1994.
With his claim, appellant attached employing establishment hearing conservation data and
audiograms dated from May 9, 1961 to January 14, 1994. A list of audiograms from June 7, 1969
to July 10, 1979 described noise exposure from 1960 through 1968 of chipping and other shipboard
noise. Appellant also attached the results of an audiogram dated March 13, 2017.
On April 6, 2017 appellant signed an employment history summary. The summary
indicated that: from 1956 through 1960 he worked for the United States Air Force as a fire control
technician, where he was exposed to noise from jet engines; from 1961 through 1966 he worked
at the Puget Sound Naval Shipyard as an electronic technician, where he was exposed to noise
from the waterfront, chippers, grinders, sandblasters, deck crawlers, pneumatic noises, and other
sources for eight hours per day; from 1966 through 1969 he worked at the 13th Naval District in
Seattle, Washington as a supervisor of shipbuilding, where he was exposed to noise from the
waterfront, new construction of ships, and electronics for eight hours per day; from 1969 through
1994 he worked at the Naval Undersea Warfare Center in Keyport, Washington as an electrical
engineer, where he was exposed to noise from the waterfront and on ships. Appellant indicated
that, after his retirement in 1994, he worked for British Airways as a senior engineer in an office
environment until 2001. In an attached checklist for a federal occupational hearing loss claim,
signed on April 6, 2017, he indicated that he had no history of ear or hearing problems, no hobbies
involving exposure to loud noise, and no prior claims for workers’ compensation benefits for
conditions involving the ears or hearing.
In a development letter dated July 24, 2017, OWCP informed appellant of the deficiencies
of his claim. It advised him of the type of evidence necessary to establish his claim and provided
a questionnaire for completion regarding noise exposure. OWCP afforded him 30 days to respond.
In a separate letter dated July 24, 2017, OWCP requested that the employing establishment
provide information regarding appellant’s claimed noise exposure. Specifically, it asked the
employing establishment to provide comments from a knowledgeable supervisor regarding the
accuracy of appellant’s statements relative to his claim and to indicate whether it concurred with
his allegations. OWCP requested information regarding the locations of job sites where exposure
allegedly occurred, the sources of exposure to noise, the decibel and frequency level (per noise
survey report) for each job site, the period of exposure (hours per day and days per week), and the
types of ear protection provided. It also asked the employing establishment to provide copies of
appellant’s job sheet, employment record, and application for federal employment (Form SF-171).
OWCP noted that in the absence of a full reply from the employing establishment, OWCP could
accept his allegations as factual.
In a letter dated August 7, 2017, the employing establishment responded that, because
appellant had retired from federal service in 1994, no additional comments could be obtained from

2

a knowledgeable supervisor. 2 It indicated that, for the same reason, it could not respond to the
inquiry regarding noise exposure. The employing establishment confirmed that appellant had been
part of a hearing conservation program and had been provided safety devices for his position s
between June 7, 1969 and January 14, 1994. In response to the inquiry regarding his job history,
it referred to appellant’s previously submitted employment history dated April 6, 2017.
On August 9, 2017 appellant resubmitted the April 6, 2017 employment history, along with
previously submitted hearing conservation data and audiograms. He also resubmitted his signed
response to the development questionnaire.
By decision dated December 18, 2017, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish the factual component of fact of injury because his
claimed work exposure remained unclear.
On January 16, 2018 appellant requested reconsideration. In an attached letter dated
January 10, 2018, he described his employment-related noise exposure.
By decision dated February 21, 2018, OWCP denied appellant’s request for reconsideration
without reviewing the merits of his claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 6

2

A notification of personnel action (Form SF-50) recorded that appellant had retired with a separation incentive
under the Civil Service Retirement System effective September 29, 1994, with a service compensation date of
May 10, 1957.
3

Id.

4

D.J., Docket No. 19-1387 (issued December 20, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Id.

6

L.C., Docket No. 19-1301 (issued January 29, 2020); Roy L. Humphrey, 57 ECAB 238 (2005).

3

Appellant’s burden of proof includes the submission of a detailed description of the
employment factors which he believes caused or adversely affected a condition for which
compensation is claimed. 7
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
In support of his claim, appellant has submitted an employment history summary of his
noise exposure at various employing duty stations with the employing establishment from 1961 to
1994. During this lengthy time period he has indicated that he was exposed to multiple noise
sources including: chippers, grinders, sandblasters, deck crawlers, pneumatic noise, as well as
noise from ship construction activities, and naval waterfront activities. Appellant has also
submitted audiograms which establish that he was enrolled in employing establishment hearing
conservation programs for the entire time he worked at these duty stations. He therefore has
sufficiently identified the employment factors alleged to have caused or contributed to his
condition.8
OWCP sent a development letter, dated July 24, 2017, to the employing establishment
requesting that it provide specific information regarding appellant’s claimed noise exposure. This
was to include comments from a knowledgeable supervisor regarding the accuracy of all
statements provided by appellant relative to his claim. The employing establishment responded
on August 7, 2017 that because appellant had retired from the federal service in 1994, no additional
comments could be obtained from a knowledgeable supervisor, and it could not describe the
sources, periods, or sound levels of appellant’s claimed noise exposure. However, the employing
establishment confirmed that appellant had participated in a hearing conservation program and had
been provided protective hearing devices from 1969 to 1994. Given the circumstances presented,
the Board finds that appellant’s allegation that he was exposed to various sources of hazardous
noise during the performance of his federal employment is accepted as factual. Therefore, the case
will be remanded to OWCP to evaluate the medical evidence and determine whether he has met
his burden of proof to establish an occupational hearing loss causally related to the accepted
employment noise exposure. 9 Following any further development as deemed necessary, OWCP
shall issue a de novo decision.10
CONCLUSION
The Board finds that this case is not in posture for decision.

7

S.J., Docket No. 17-1798 (issued February 23, 2018).

8

Supra note 6.

9

D.C., id.; A.R., Docket No. 18-0924 (issued August 13, 2019); Constance G. Patterson, 41 ECAB 206 (1989);
Thelma S. Buffington, 34 ECAB 104 (1982).
10

In light of the Board’s disposition in Issue 1, Issue 2 is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the February 21, 2018 and December 18, 2017
decisions of the Office of Workers’ Compensation Programs are set aside and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: April 1, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

